department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division number release date date date vil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date date legend b date c state d date x for profit business dollar amount h n dollar amount s dollar amount p dollar amount q dollar amount r dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the internal_revenue_code no for the reasons stated below facts x is a for-profit corporation that provides online exam preparation courses for the college level examination program tests clep and the dantes subject standardized tests dsst which enables individuals to earn college credit your founder president is also the founder ceo of x moreover your vice president treasurer is also the operations officer of x and your secretary is the information officer of x letter cg catalog number 47630w the course programs that x sells to customers consist of self-study resource packs that are developed in house by x x owns all the materials x’s marketing materials show that it is unique in that it brings the best available study materials under one roof it allows students to perform all studying without using hard copy resources x's marketing literature also states that it has created a system to provide students with the most up to date resources available to assist them in their effort to pass clep and dsst credit by examinations x provides the following resources to its customers student center website access academic advisement degree planning online study guides for the exams each online study pack retails at dollar_figurem and wholesales at dollar_figuren for an additional fee of dollar_figures x will provide a client with support in the form of curriculum guidance and advising x’s sources of revenue are e e e fees for degree planning fees for initial administrative setup income from sales of study packs you were incorporated on b under the laws of c your purpose in your articles of incorporation is specifically to provide scholarships for students wishing to enroll in web-based educational study and coursework programs that prepare the student to earn accredited higher education credits through credit by examination primarily through x you submitted the form_1023 on d your purpose in the form_1023 is also to provide scholarships for students wishing to enroll in web-based educational study and coursework programs that prepare the student to earn accredited higher education credits through credit by examination primarily through x an accredited online institution your scholarship program consists of providing access to online test-preparation programs at no cost to persons who wish to earn credits-by-examination but lack the financial resources to purchase the programs you will normally purchase study packs for your program from x unless the recipient specifically requests another provider you provided board meeting minutes that showed comparisons of x’s services and prices with other entities you determined that your arrangement with x was the most advantageous available you submitted an unsigned agreement with x which reads you are a charitable foundation engaged in providing scholarships to students wishing to enroll in education and college credit study programs that prepare the student to earn letter cg catalog number 47630w accredited higher credit education credits through the credit by examination process x is a high tech enterprise engaged in the development and application of distance - education technology and study materials and possesses a unique advantage in the making and serving of on-line study pack materials using the latest cognitive learning tools you wish and are willing to contract with x to make educational study materials available for its scholarship recipients and x agrees and is willing to accept such authorization for study pack provision the agreement also states the parties hereto in accordance with any and all applicable laws of the state of c on the principle of volunteerism and equality and through friendly negotiation covenant and agree on the terms and conditions as follows for the provision of study pack materials targeted toward credit by examination tests the agreement concerning study pack provisioning and availability states you agree to contract x and to make educational study materials available for its scholarship recipients the study pack materials provisioning and availability as referred to under this agreement includes the following means e e e you provide the student information to x and x adds said student to its data base and grants access to the online study pack materials so as to make the study pack materials readily available for use and x provides when available updated study pack materials to all currently enrolled students and x undertakes to provide access of said study pack materials and other means agreed upon between the parties including but not limited to that x prepares the study pack materials for online accessibility x shall for the study pack materials provisioned provide complete access to the study pack materials if the study pack materials are deemed unavailable or encounter other technical problems x shall in a timely manner solve the problem through its best efforts x shall use its best endeavor to satisfy you which means making the study pack materials available on line to ensure that you can timely release the study pack materials to the students who have been named as recipients of its scholarship awards under no circumstances shall you be required to purchase credit by exam study materials exclusively from x in order to supply study packs to students who have been named as recipients of scholarship awards furthermore the agreement states that x will own the materials including the online publishing and distribution of the study packs materials letter cg catalog number 47630w the agreement on price states the parties hereby agree that at the beginning of each calendar_year they will negotiate to determine the payment rate for online study pack materials for the current_year to determine whether it is necessary to adjust the payment rate applicable in the last calendar_year the original agreement indicated that the agreement on price would be that you would compensate x its wholesale price dollar_figuren for each for the study packs you subsequently amended the original agreement with the only changes made in the agreement on price section the arrangement in this amendment is that if you purchased two study packs at dollar_figuren x would provide a third at no charge and the scholarship recipient would be entitled to receive x’s counseling services at no charge you submitted another agreement signed with the only changes again made in the agreement on price section you will purchase each study pack for dollar_figurep which is x’s minimum cost per study pack to deliver the product to the customer student guidance and advising services for which its regular customers must pay a separate charge at no cost to you or to your scholarship beneficiaries this is your current arrangement x will provide curriculum you estimate that you will purchase h units from x by your third fiscal_year in addition sales to you will be less than10 percent of x’s estimated total sales your scholarship policies statement submitted with the form_1023 states e e e to be eligible for a scholarship the recipient must be underserved with financial need attending a private school a charter school or an individual that is deemed deserving by the board a bureau of indians or department of defense school enrolled in a web based education study and coursework program that prepares the students to seek higher education credits through credit by examination to be eligible for a scholarship award the student must be undertaking to obtain higher education credits other than through advanced placement studies dual credits or international baccalaureate studies all scholarship funds awarded shall be paid directly to the school to which the recipient is attending you further clarified that school used in this context refers to private charter and public schools that choose to implement the x program the thought behind paying the school was to forge a partnership the school would be the primary deliverer of the course content with x’s website providing a secondary resource the plan for the school was is to integrate or overlay course material with that currently being taught and augment it with a goal of preparing students to pass the official clep or dsst exam x currently has no formal programs in these types of schools you will also provide grants to any individual deemed worthy your board_of directors will annually determine the amount of funds available for grants the availability of scholarships will be publicized through internet postings on key clearinghouse letter cg catalog number 47630w websites and by notifying individual educational institutions of the scholarships neither x’s current website nor any other of x’s public communications refer to you your current officers who are also officers of x have also represented that x will not make any other use of your programs to promote the sales of its products you will hire a program development and operations director who will on a full time basis and at an estimated salary of dollar_figurer per annum be responsible for building participation in your scholarship programs including student parental guardian and school participation the paid director will also build support from donors and coordinate the communications and logistics elements required to schedule and conduct your program the estimated compensation is higher than the median compensation of non- profit ceos compensation is commensurate with the higher level of education that this employee will require to perform his duties your initial bylaws indicated that x was your only member and that x could designate one or more additional members during the application process you amended your bylaws to remove x as your sole member as well as to provide for the election of new directors unrelated to x gifts grants and contributions will finance your operations your principal expenditures will be for the purchase of test-preparation programs primarily from x law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that if the organization fails either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of internal revenue regulations states that an organization whose net_earnings inure to the benefit of private shareholders or individuals or which is operated for the benefit of private interests is not operated exclusively for exempt purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather letter cg catalog number 47630w than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_69_279 1969_1_cb_152 an irrevocable inter_vivos_trust which provides that a fixed percentage of the income must be paid annually to the settlor with the balance of the income to charity does not meet the organizational_test in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in 71_tc_1067 aff'd without opinion 647_f2d_170 g cir the tax_court concluded that an organization created to disseminate educational programs the rights to which were owned by for-profit corporations furthered the commercial private purposes of the for-profit entities and did not qualify for exemption under sec_501 the organization used the franchiser’s methods employees and materials and paid royalties for the right to use the franchiser’s programs in 765_f2d_1387 cir affg tcmemo_1984_349 tax_court concluded that the extent of the integration between the operations of a non-profit entity and related for-profit entities controlled by the non-profit directors precluded exemption furthermore the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the circuit_court of appeals in affirming the tax court's decision stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church in international postgraduate medical foundation v commissioner 56_tcm_1140 the court ruled as non-exempt under sec_501 of the code an organization formed to sponsor medical seminars and symposia that was founded and run by an individual who was a shareholder and officer in a for-profit travel agency that provided travel arrangement services to the nonprofit finding that the nonprofit was formed to obtain customers for the for-profit's business the court concluded that the nonprofit had as a substantial purpose increasing the for-profit's income when a for-profit organization benefits substantially from the manner in which the activities of a related nonprofit organization are carried on the court reasoned the nonprofit organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if the nonprofit furthers other exempt purposes letter cg catalog number 47630w application of law you are not as described in sec_501 of the code because you are not exclusively organized and operated for charitable or educational_purposes you are not as described in sec_1_501_c_3_-1 of the income_tax regulations because you fail both the organizational and operational tests you do not meet the requirements in sec_1_501_c_3_-1 of the income_tax regulations your articles of incorporation state you are organized exclusively for charitable purposes as well as to provide scholarships for students wishing to enroll in web-based educational study and coursework programs that prepare the student to earn accredited higher education credits through credit by examination primarily through x because you are organized to administer your educational programs by using x you are not organized exclusively for purposes described in the regulations a related for profit corporation as described in sec_1_501_c_3_-1 of the regulations you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of private shareholders or individuals this is evidenced by the fact that you were formed and are controlled by the same board members and officers as x with whom you have a comprehensive contract you have adopted a conflict of interest policy and have provided an analysis comparing x's programs with its competitors and concluded that x is the best choice as the provider however this does not change the fact that your entire board has a personal_interest in x and are in a position to profit from your relationship with x you are not as defined in sec_1_501_c_3_-1 of the income_tax regulations because you are operating for the private interests of x this is evidenced by the fact that the scholarship recipients will receive x’s programs unless the recipients request another product in addition the fact that you will pay the school and forge a partnership with the school in order to administer the scholarships enables x to promote its programs to that school which gives x more business opportunities you are like the organization in revrul_69_279 1969_1_cb_152 because you are organized and operated for charitable and non-charitable purposes in your case you are organized and operated for the benefit of x and your net_earnings are inuring to x similar to the organization in 505_f2d_1068 you have the burden of proving that you satisfy the requirements for tax exemption you have failed to prove to us that you are not operating for the benefit of x you are like the organization in better business bureau v commissioner although your organization has educational and charitable purposes and you may benefit those in need the presence of the non-exempt purpose of providing a benefit to a related for-profit organization precludes exemption you are similar to the organization in est of hawaii v commissioner because you have a comprehensive contract with a for-profit entity and are totally dependant on one for profit for letter cg catalog number 47630w your operations yourself from x because your scholarship program could not function without x this is further demonstrated by the following terms of your contract with x x has considerable influence over your operations you are unable to remove e e e you provide the student information to x and x adds said student to its data base and grants access to the online study pack materials so as to make the study pack materials readily available for use and x provides when available updated study pack materials to all currently enrolled students and x undertakes to provide access of said study pack materials and other means agreed upon between the parties including but not limited to that x prepares the study pack materials for online accessibility these provisions indicate that x is totally responsible for administering your scholarship program you are like the organization in church by mail because you are purchasing x’s educational programs for recipients of your scholarships you are essentially providing a market for x’s products you are also increasing x's visibility and ultimately its market share by targeting schools that are currently not using x’s programs you are like the organization in international postgraduate medical foundation even though you are purchasing the study packs from x at below wholesale cost x is still receiving a substantial benefit from you you indicated that after three years you will only account for of x’ sales however the number of study packs you expect to purchase is large and will produce a substantial amount of revenue for x thus x benefits substantially even from below-market sales to you since its revenues from you will help it significantly in covering its fixed costs therefore you were formed for the substantial non-exempt purpose of providing a related commercial entity with business revenue applicant’s position you did not provide a written_statement describing your position conclusion you do not qualify for exemption under sec_501 of the internal_revenue_code because you do not meet the organizational and operational tests of reg c -1 c and reg c -1 d ii you are not organized and operated exclusively for an exempt_purpose you are operated for the purpose of benefiting x a private related business and you serve a private rather than a public interest you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to letter cg catalog number 47630w our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be accompanied by the following declaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax a copy of this letter has been sent to your authorized representative if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
